Citation Nr: 0209866	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-19 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active service from October 1942 to 
November 1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2000, on appeal from a rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
determined that additional development of the claims was 
necessary, and remanded these matters to the RO.  

Subsequent to the Board's remand, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and expanded 
VA's obligations to notify and assist claimants for VA 
benefits.  Having reviewed all of the evidence of record in 
light of the VCAA as well as other applicable law, the Board 
is of the opinion that the claims are ready for appellate 
review.   


FINDINGS OF FACT

1. The appellant was discharged from active service in 
November 1946 with no hearing loss or tinnitus noted.

2. Bilateral hearing loss and tinnitus were diagnosed in June 
1997.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated during active service and may not be presumed 
to have been incurred during such service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. Tinnitus was not incurred in or aggravated during active 
service and may not be presumed to have been incurred 
during such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duties to Notify and Assist

As noted, with the passage of the VCAA, VA is now obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The record reflects that the appellant has been continually 
apprised of the nature of the evidence that would 
substantiate his claim, as well as how the evidence of record 
did not support the appeal through various stages of its 
pendency.  Through the August 1997 rating decision, and 
Statements of the Case dated in September 1998 and January 
2001, the appellant was afforded an explanation of the 
statutes and regulations pertaining to the establishment of 
service connection and the specific deficiencies in his 
claims.  The appellant was also specifically notified of 
evidence that was necessary to substantiate his claim through 
the Board's remand of May 2000.  In compliance with the 
remand directives, the appellant provided authorizations to 
enable the RO to obtain the records from the appellant's 
treating physician, and the physician has forwarded a 
statement for the Board's review.  

There are no relevant records that are available and have not 
been obtained.  As is noted below, the appellant reported 
that he did not obtain medical treatment from physicians 
while in service, instead being treated by medical corpsman 
who gave him unidentified pills.  In this respect, the 
appellant's service medical records were obtained in April 
1997, and the National Personnel Records Center reported in 
June 1997 that all of the records in its possession had 
already been forwarded to VA.  

As for the need for medical inquiry, as will be discussed 
below, the claim is being denied on the principal basis that 
there is no in-service event which can be linked to the 
appellant's currently diagnosed hearing disorders.  In this 
respect, because the critical component of this claim 
involves factual inquiry of occurrences over 50 years ago, 
additional medical development would not be relevant to, or 
necessary to decide this claim.  
In sum, the appellant has been continually apprised of the 
evidence that would substantiate his claim and all available 
evidence has been obtained.  The VCAA having been satisfied, 
the claims are therefore ready for appellate review.    


The Merits of the Claim

The appellant contends that he developed bilateral hearing 
loss and tinnitus as a result of his service in the U.S. Navy 
from October 1942 to November 1946.  
Having carefully reviewed all of the evidence of record in 
light of the appellant's contentions and the applicable law, 
the Board finds that the preponderance of the evidence is 
against the claims and the appeal will be denied as to both 
issues.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this matter, clinical evidence clearly demonstrates that 
the appellant has bilateral hearing loss, and the Board 
accords credibility to his account of currently having 
tinnitus.  See VA medical examination, June 1997; 38 C.F.R. § 
3.385.  However, it is upon the second prong of the foregoing 
three-part inquiry - that of an in-service injury, disease, 
or similar event, that these claims fail.  

The appellant testified at a personal hearing conducted at 
the RO in July 1999, and his testimony is consistent with his 
written submissions in support of the claim.  The appellant 
testified in substance that while in basic training, he 
participated in a competitive rifle team, and that he 
competed and "practiced on a daily basis."  He denied ever 
having been exposed to artillery or naval gunfire.  The 
appellant reported that he had never been stationed on board 
a vessel, and that he was a dispersing storekeeper while on 
active service.   

The appellant maintained that he had hearing loss while in 
service, and that he was diagnosed to have this disorder 
approximately six months after he entered active duty, 
although he never saw a physician for this problem.  He added 
that it was also six months after his service entrance that 
he noted ringing in his ears.  The appellant reported that he 
consulted a medical corpsman who provided him with some form 
of pills.  The appellant denied ever having had a discharge 
physical examination.  He stated that after discharge, he 
consulted a Dr. Lilly, who informed him that there was 
nothing that could be done for his hearing loss.  He 
mentioned that Dr. Lilly retired in approximately 1950, and a 
Dr. Travis purchased his medical practice.

Pursuant to the Board's May 2000 remand, the RO sought to 
obtain the medical records generated by Dr. Lilly and by Dr. 
Travis.  In an August 2000 statement, Paul E. Travis, M.D., 
reported that he purchased the practice of L.J. Lilly, M.D. 
in July 1948, and that he recalled both the appellant and his 
wife.  He stated that he recalled the appellant, because 
during pendency of the appellant's wife's pregnancy, he and 
the appellant shared stories of wartime experiences.  Dr. 
Travis recalled the appellant speaking of how he had 
sustained hearing loss and tinnitus after being "subjected 
to very loud noises aboard his Navy vessel, and unfortunately 
in those war days, ear plugs or muffs had not been 
developed."  Dr. Travis opined that he was "absolutely 
convinced" that the appellant's hearing disturbances stemmed 
from his "war service."



First, the Board accords no credibility to the appellant's 
account that he was diagnosed to have hearing loss, or that 
hearing loss was noted during the course of his active 
service.  The appellant's service medical records reveal that 
in October 1942, April 1943 and September 1946, he underwent 
service department physical examinations.  On these 
occasions, whispered voice hearing testing was conducted with 
results of 15/15.  No hearing defects or abnormalities were 
noted.  

Critical to this discussion, there is no presumption 
according credibility to the appellant's account of in-
service treatment or any other incident of service.  He is 
not a veteran of combat.  Cf. 38 U.S.C.A § 1154(b) [In the 
case of veterans who engaged in combat with the enemy, VA 
must accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service.].

The law generally provides that evidence submitted in support 
of a claim for VA benefits is generally presumed to be 
credible in the stage of development, unless the statements 
are inherently incredible or beyond the competence of the 
person making them.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993); see Samuels 
v. West, 11 Vet. App. 433, 436 (1998)(Where veteran's account 
of having sustained post-traumatic stress disorder 
precipitating stressors while serving in Vietnam rejected 
where evidence showed veteran never to have served in 
Vietnam).  

However, once the claim is developed and the evidence is to 
be evaluated, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  It has also been 
observed that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

The appellant's claim having been developed, his account of 
in-service symptomatology is directly belied by the evidence 
of record generated during the course of his naval service.  
Now at a point approximately 56 years after the circumstances 
in question, greater probative value is reasonably placed 
upon those clinical records generated to determine a 
servicemember's fitness for duties than those unsupported 
recollections proffered in support of a claim for 
compensation.  

Moreover, although the appellant now claims that he did not 
undergo such examinations, the record clearly demonstrates 
otherwise.  Indeed, although he disputes its occurrence 
because of his haste in returning home, the record before the 
Board is that the appellant underwent his last service 
physical examination before his discharge in September 1946, 
and that contrary to his late report, no hearing 
abnormalities were noted.      

That the appellant then alleges continuous symptomatology 
since service is therefore not supportable for a grant of 
service connection, absent some incident in service.  See 38 
C.F.R. § 3.303(b)(a) [Service connection may be granted by 
evidence that a condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology. 
(Italics added); see Savage v. Gober, 10 Vet. App. 488 
(1997). 
     
The statement of Dr. Travis does not avail the appellant of 
any assistance in the establishment of the in-service event.  
First, the law generally provides that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

In this regard, while Dr. Travis is certainly competent to 
opine on questions of medical causality, he is not competent 
to report regarding in-service occurrences to which he was 
not a witness.  See  Jones (Stephen) v. West, 12 Vet. App. 
383, 386 (1999); (Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence).  

Dr. Travis' personal belief in the credibility of the 
appellant is likewise unavailing to the claimant.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996) (The opinion of a 
physician that a person is being "truthful" in their 
account is not necessarily probative as to the facts of the 
account.).  Indeed, although Dr. Travis' opinion is not 
supportable for the foregoing facts alone, his opinion is 
also flawed in another respect.  Apparently based upon the 
appellant's inaccurate account of combat service, or the 
physician's own patent misunderstanding, the appellant did 
not have service on a ship where he was exposed to hearing 
trauma from naval gunfire.  Because Dr. Travis' opinion is 
unsupported by, and indeed contradicted in fact, it is of no 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].
   
Because the appellant's account of in-service occurrences is 
directly belied by record, service connection for both of the 
disorders is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

